Case: 19-2064    Document: 59    Page: 1   Filed: 12/21/2020




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  DAVID G. MURPHY,
                   Claimant-Appellant

                            v.

   ROBERT WILKIE, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                        2019-2064
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 17-3080, Judge Michael P. Allen.
                 ______________________

                Decided: December 21, 2020
                  ______________________

     CHRISTIAN    ARTHUR      MCTARNAGHAN,      Chisholm
 Chisholm & Kilpatrick, Providence, RI, argued for claim-
 ant-appellant. Also represented by APRIL DONAHOWER,
 ZACHARY STOLZ, CHRISTOPHER J. CLAY; BARBARA J. COOK,
 Barbara J. Cook, Attorney at Law, Cincinnati, OH.

     SHARI A. ROSE, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, argued for respondent-appellee. Also represented
 by JEFFREY B. CLARK, MARTIN F. HOCKEY, JR., ROBERT
 EDWARD KIRSCHMAN, JR.; BRIAN D. GRIFFIN, DEREK
Case: 19-2064    Document: 59    Page: 2    Filed: 12/21/2020




2                                          MURPHY   v. WILKIE



 SCADDEN, Office of General Counsel, United States Depart-
 ment of Veterans Affairs, Washington, DC.
                  ______________________

    Before LOURIE, CLEVENGER, and CHEN, Circuit Judges.
 CHEN, Circuit Judge.
     David G. Murphy, a veteran of the United States Army,
 appeals a decision from the Court of Appeals for Veterans
 Claims (Veterans Court) denying his claim for disability
 benefits. Mr. Murphy argues that the Veterans Court
 erred in determining that the Board of Veterans’ Appeals
 (Board) lacked jurisdiction over his claim for disability
 benefits due to his schizophrenia. We affirm.
                        BACKGROUND
     Mr. Murphy served in the United States Army from
 December 1971 to February 1974. Since his separation
 from service, Mr. Murphy has suffered various conditions
 for which he has sought disability benefits from the De-
 partment of Veterans Affairs (VA). He first sought such
 relief from a VA regional office (RO) in February 2003 for
 post-traumatic stress disorder (PTSD); the RO denied this
 claim because Mr. Murphy lacked a PTSD diagnosis. Mur-
 phy v. Wilkie, No. 17-3080, 2019 WL 1029407, at *1 (Vet.
 App. Mar. 5, 2019). This decision became final. Though he
 lacked a PTSD diagnosis, a private doctor had diagnosed
 Mr. Murphy with paranoid type schizophrenia in 1982. Id.
 In October 2006, Mr. Murphy submitted another claim to
 the RO for various disabilities, including schizophrenia
 with anxiety, depression, and mood swings. Id. He also
 requested that the RO reopen his claim for PTSD. Id. The
 RO denied the claim for schizophrenia for failure to show
 nexus for service connection and declined to reopen the
 claim for PTSD for lack of material evidence. Id. From
 2007 to 2012, the RO denied multiple requests by Mr. Mur-
 phy to reopen his claims for schizophrenia and PTSD,
Case: 19-2064     Document: 59     Page: 3    Filed: 12/21/2020




 MURPHY   v. WILKIE                                          3



 sometimes denying them separately and sometimes deny-
 ing them together. Id. 1
     The claim at issue in this appeal involves a request to
 reopen filed by Mr. Murphy in February 2012 (2012 RTR).
 In this filing, Mr. Murphy stated, “Please take action to
 consider the following: Entitlement to service connection
 for PTSD,” J.A. 149, and under the section entitled “Reo-
 pening of previously denied disability,” id. at 150 (capitali-
 zation removed), Mr. Murphy listed only “PTSD,” id. In
 adjudicating this claim, the VA administered a medical ex-
 amination to Mr. Murphy in which the physician found no
 PTSD diagnosis but did note a diagnosis for schizophrenia.
 Murphy, 2019 WL 1029407, at *2. The RO therefore denied
 Mr. Murphy’s request to reopen his PTSD claim because he
 lacked a PTSD diagnosis.
     In December 2012, Mr. Murphy filed a Notice of Disa-
 greement (NOD) with the RO that contained a cover page
 stating that he disagreed with the RO’s decision on his
 “[e]ntitlement to service connection for post-traumatic
 stress disorder,” J.A. 179, and a handwritten attachment
 in which Mr. Murphy mentions “schizophrenia” and
 “PTSD” multiple times, see J.A. 180–81. In January 2013,
 the RO filed its Statement of the Case (SOC) and Mr. Mur-
 phy filed his appeal Form 9 and accompanying statement
 shortly after. Murphy, 2019 WL 1029407, at *2. The
 Form 9 included numerous mentions of both “PTSD” and
 “schizophrenia,” J.A. 203–09, like Mr. Murphy’s NOD, and
 specifically on the cover sheet, Mr. Murphy mentions that


     1   In August/September 2007 and September 2008,
 Mr. Murphy underwent two VA medical examinations.
 Murphy, 2019 WL 1029407, at *1. Mr. Murphy argued to
 the Veterans Court that this evidence was never addressed
 by the VA. Id. If this contention is true, nothing in our
 decision today precludes Mr. Murphy from submitting a
 new request to reopen to the VA citing this evidence.
Case: 19-2064    Document: 59     Page: 4    Filed: 12/21/2020




4                                           MURPHY   v. WILKIE



 he is seeking to appeal his “PTSD/Schizo-Affective Bipolar
 Type Issues,” id. at 203. Upon receipt of the Form 9, the
 RO determined in February 2014 that, in addition to seek-
 ing appeal of the RO’s denial of his 2012 RTR for his PTSD
 claim, Mr. Murphy was also seeking, through his Form 9,
 to reopen his previously denied benefits claim for schizo-
 phrenia. The RO, however, denied this request to reopen
 Mr. Murphy’s schizophrenia claim in July 2014 for lack of
 new and material evidence. Murphy, 2019 WL 1029407, at
 *3. Mr. Murphy did not appeal this denial. Id.
     The Board heard testimony for Mr. Murphy’s PTSD ap-
 peal in September 2014, and in a February 2015 decision,
 the Board remanded the PTSD claim for further develop-
 ment. Id. In May 2015, the RO maintained its denial and
 this decision was then reviewed by the Board on appeal.
 Id. In denying this appeal, the Board explained the follow-
 ing with regard to Mr. Murphy’s schizophrenia claim:
    The Board notes that generally the scope of a claim
    of service connection for a specific psychiatric en-
    tity (here, PTSD) encompasses all psychiatric enti-
    ties shown, however diagnosed.           Clemons v.
    Shinseki, 23 Vet. App. 1 (2009). However, prior fi-
    nal rating decisions separately denied service con-
    nection for psychiatric disabilities other than
    PTSD, and such other psychiatric disabilities [like
    Mr. Murphy’s schizophrenia] are not the subject of
    the instant claim. A July 2014 rating decision de-
    clined to reopen a claim of service connection for
    schizophrenia with anxiety, depression, and mood
    swings; the Veteran did not file a notice of disagree-
    ment with that rating decision, and that matter is
    not before the Board.
 J.A. 259.
     Mr. Murphy appealed the Board’s decision to the Vet-
 erans Court, arguing that the Board should have consid-
 ered his schizophrenia claim.     The Veterans Court
Case: 19-2064     Document: 59     Page: 5    Filed: 12/21/2020




 MURPHY   v. WILKIE                                         5



 concluded that “[t]he Board clearly and appropriately at-
 tempted to police its jurisdiction.” Murphy, 2019 WL
 1029407, at *3 (citation omitted). Primarily, the Veterans
 Court reasoned that Clemons, which it characterized as
 “prevent[ing the] VA from denying a claim solely because
 the claimant incorrectly labeled an existing underlying
 condition that [the] VA would have discovered with further
 developing the claim,” id. at *5, does not apply because
 “Clemons itself draws clear distinctions between determin-
 ing the scope of claims in the context of initial claims ver-
 sus that of reopened claims,” id. (citing Clemons, 23 Vet.
 App. at 7–9). Because Mr. Murphy’s claim was a request
 to reopen, as opposed to an initial claim, the Veterans
 Court determined that the reasoning of Boggs v. Peake, 520
 F.3d 1330 (Fed. Cir. 2008) applied. Id. Applying Boggs,
 the Veterans Court held that the Board correctly found it
 lacked jurisdiction over the schizophrenia claim, properly
 respecting the finality of previous agency decisions. See id.
 In an alternative holding, however, the Veterans Court ap-
 plied Clemons and concluded that Mr. Murphy did not have
 “reasonable expectations of reopening both the schizophre-
 nia and PTSD claims, at least not in February 2012” when
 he filed his request to reopen. Id. (citation omitted). The
 Veterans Court further explained, “In his February 2013
 Form 9 and accompanying statement, [Mr. Murphy]
 demonstrated a convincing understanding of the schizo-
 phrenia and PTSD claims as separate claims and inde-
 pendent bases for service connection.”          Id. (citation
 omitted). Mr. Murphy appeals this decision to our court. 2




     2   Relevant to this appeal, though Mr. Murphy is now
 represented by counsel, he was not represented by counsel
 at the time of filing of his 2012 RTR and through much of
 the proceedings at the VA.
Case: 19-2064    Document: 59      Page: 6    Filed: 12/21/2020




6                                            MURPHY   v. WILKIE



                         DISCUSSION
     Our court has limited jurisdiction to review Veterans
 Court decisions. We “may not review (A) a challenge to a
 factual determination, or (B) a challenge to a law or regu-
 lation as applied to the facts of a particular case.” 38
 U.S.C § 7292(d)(2). This court does, however, have juris-
 diction to “decide all relevant questions of law, including
 interpreting constitutional and statutory provisions.”
 § 7292(d)(1). We review legal determinations of the Veter-
 ans Court de novo. Prenzler v. Derwinski, 928 F.2d 392,
 393 (Fed. Cir. 1991).
     Mr. Murphy alleges legal error in the Veterans Court’s
 decision to apply the reasoning of Boggs as opposed to
 Clemons. Appellant’s Br. at 8. We agree with Mr. Murphy
 in this respect. But because the Veterans Court decision
 included an alternative holding based on the reasoning of
 Clemons, we affirm.
     For sake of background, we begin with a brief overview
 of Boggs and Clemons, two opinions related to determining
 the scope of a veteran’s claim. Mr. Boggs was a veteran
 who filed a claim for a left ear condition at the VA in 1955.
 Boggs, 520 F.3d at 1332. Following a diagnosis of conduc-
 tive hearing loss, the RO denied the claim for lack of a
 nexus to service. Id. Almost 50 years later, Mr. Boggs filed
 another application for left ear hearing loss following a di-
 agnosis of sensorineural hearing loss. 3 Id. Treating this
 claim as new and separate from the previous hearing loss
 claim, the RO denied this claim for lack of service connec-
 tion. Id. On appeal, the Board found that the newly



     3   Somewhat critical to the holding of Boggs, conduc-
 tive hearing loss affects the middle or outer ear while sen-
 sorineural hearing loss affects the inner ear or auditory
 nerve; the two conditions also tend to result from different
 causes. See 520 F.3d at 1332–33.
Case: 19-2064     Document: 59      Page: 7    Filed: 12/21/2020




 MURPHY   v. WILKIE                                           7



 diagnosed sensorineural hearing loss was cumulative of
 the conductive hearing loss, and therefore, considering the
 claims as one, it denied the second filing as a request to
 reopen finding no new and material evidence. Id. at 1333.
 The Veterans Court, on appeal from the Board, held that it
 was correct to treat the two diagnoses together as one claim
 as they both involved loss of hearing. Id. We reversed and
 remanded, reasoning that the “‘factual basis’ of a claim for
 purposes of 38 U.S.C. § 7104(b) is the veteran’s [actual] dis-
 ease or injury rather than the symptoms of the veteran’s
 disease or injury.” Id. at 1335. We explained that the
 proper reading of 38 U.S.C. § 7104(b), and the test there-
 under, is that “claims based on separate and distinctly di-
 agnosed diseases or injuries must be considered separate
 and distinct claims.” Id. at 1336. As applied to Mr. Boggs’s
 case, the Veterans Court was to determine on remand
 whether Mr. Boggs’s hearing conditions were based upon
 different diagnosed diseases or injuries, id. at 1337, such
 that the second-filed claim would be considered new, and
 not subject to the more demanding new and material evi-
 dence standard of a request to reopen. Of note, we ex-
 plained that by treating different diagnosed disease or
 injury claims distinctly, agency decisions are still afforded
 the respect of finality without unfairly precluding veterans
 from pursuing claims for distinct diseases or injuries. Id.
     A year later, the Veterans Court decided Clemons. In
 that case, Mr. Clemons filed a benefits claim for mental
 disability, naming PTSD and listing myriad symptoms re-
 lating to his mental illness. Clemons, 23 Vet. App. at 4.
 The RO, and later the Board, denied Mr. Clemons’s claim,
 explaining that he lacked a confirmed diagnosis of PTSD,
 even though the VA had diagnosed Mr. Clemons with an-
 other mental disorder, schizoid personality disorder. Id.
 The Veterans Court reversed on appeal, explaining that it
 essentially violated principles of fairness for the VA to limit
 Mr. Clemons’s claim just to PTSD, because veterans usu-
 ally lack medical expertise and are thus not competent to
Case: 19-2064    Document: 59     Page: 8    Filed: 12/21/2020




8                                           MURPHY   v. WILKIE



 diagnose themselves. See id. at 5–6. The Veterans Court
 concluded that the VA had to consider whether
 Mr. Clemons’s schizoid personality disorder entitled him to
 benefits. Id. at 6. In reaching this holding, the Veterans
 Court explained that the VA must look to all possible dis-
 eases that the veteran could have reasonably expected to
 have included in his claim. Id. at 5. Particularly, the Vet-
 erans Court explained that in conducting this analysis, the
 VA “should construe a claim based on the reasonable ex-
 pectations of the non-expert, self-represented claimant and
 the evidence developed in processing that claim.” Id.
    The Clemons decision also included a discussion of
 Boggs:
    Boggs stands for the proposition that, if there is a
    final agency decision denying a claim based on a
    particular diagnosis, and subsequently a new and
    different diagnosis is submitted for [the] VA’s con-
    sideration, the second diagnosis must be consid-
    ered factually distinct from the first and must be
    considered to relate to a separate claim.
 Id. at 8. Further, the Veterans Court distinguished its
 holding in Clemons from concerns in Boggs for finality, by
 explaining that no finality concerns were involved in this
 case because no previous and final agency decision exists
 when the scope of an initial claim is involved, and “the ad-
 vantages of treating separate diagnoses as separate claims
 in cases to reopen do not exist where separate diagnoses
 are rendered for the same reported symptoms during the
 initial processing of a claim for benefits.” Id. at 8.
     In short, both Boggs and Clemons present principles to
 use in determining the scope of a veteran’s claim. Boggs
 teaches that when a veteran has two diagnoses with sepa-
 rate factual bases, these diagnoses should be treated as two
 separate claims, i.e., two requests for benefits that the VA
 must consider as independent bases for benefits. Boggs
 does not require, however, that these claims maintain
Case: 19-2064     Document: 59      Page: 9    Filed: 12/21/2020




 MURPHY   v. WILKIE                                           9



 separate procedural postures—separate claims can be con-
 sidered by the VA in lockstep. Clemons, though not binding
 on this court, provides valuable guidance as to how the VA
 should interpret filings from a veteran: in accordance with
 the general pro-veteran canon, Clemons explains that the
 VA shall afford lenity to a veteran’s filings that fail to enu-
 merate precisely the disabilities included within the
 bounds of a claim. It further teaches that this goal is best
 accomplished by looking to the veteran’s reasonable expec-
 tations in filing the claim and the evidence developed in
 processing that claim. Thus, while both Boggs and
 Clemons speak to claim scope, they are not inherently con-
 flicting and do not address the same inquiries.
     The Veterans Court erred when it concluded that
 Mr. Murphy’s “reliance on Clemons is misplaced because
 Clemons itself draws clear distinctions between determin-
 ing the scope of claims in the context of initial claims ver-
 sus that of reopened claims.” Murphy, 2019 WL 1029407,
 at *5 (citation omitted). Though we do not read Clemons to
 require such a holding, insofar as the Veterans Court here,
 and the government, see Appellee’s Br. at 16, seek to limit
 the holding of Clemons by suggesting that it cannot apply
 to requests to reopen in view of Boggs, such a limitation is
 improper.
      This conclusion aligns with the well-established princi-
 ple that the VA is required “to fully and sympathetically
 develop the veteran’s claim to its optimum before deciding
 it on the merits.” Hodge v. West, 155 F.3d 1356, 1362 (Fed.
 Cir. 1998) (quoting H.R. Rep. No. 100-963, at 13 (1988), re-
 printed in 1988 U.S.C.C.A.N. 5782, 5795). Our cases have
 understood this mandate to mean that “the VA must deter-
 mine all potential claims raised by the evidence, applying
 all relevant laws and regulations, regardless of [the claim’s
 label],” Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir.
 2001), and we have held that such a requirement extends
 to all pro se pleadings and filings submitted to the VA, see
 Szemraj v. Principi,, 357 F.3d 1370, 1373 (Fed. Cir. 2004);
Case: 19-2064     Document: 59      Page: 10    Filed: 12/21/2020




 10                                            MURPHY   v. WILKIE



 see also Andrews v. Nicholson, 421 F.3d 1278, 1282 (Fed.
 Cir. 2005); Moody v. Principi, 360 F.3d 1306, 1310 (Fed.
 Cir. 2004). Though we have not previously addressed the
 particular circumstances at issue here as to reopened
 claims, the Clemons lenient-claim-scope rule as applied to
 a pro se veteran’s request to reopen falls squarely within
 the purview of this mandate. Szemraj, 357 F.3d at 1373
 (“Roberson is not limited to its particular facts.”). The gov-
 ernment attempts to draw a meaningful distinction be-
 tween “the duty to sympathetically read a pro se claimant’s
 pleadings [including requests to reopen]” and the applica-
 tion of the Clemons rule to determine if a veteran’s “claim
 necessarily encompasse[s] other mental health conditions,”
 see Appellee’s Br. at 17, but we see none. Clemons is but
 one application of the general lenity rule established by
 Hodges, Roberson, and their doctrinal progeny.
     As we explained in Shea v. Wilkie, the scope of a pro se
 claimant’s claim may be determined “indirectly through ex-
 amination of evidence to which those documents them-
 selves point when sympathetically read.” 926 F.3d 1362,
 1368 (Fed. Cir. 2019). Clemons provides further gloss as to
 what should inform the VA’s review of a pro se veteran’s
 claim filing—a veteran’s reasonable expectations. This
 consideration stems directly from the regulation governing
 the VA’s identification of and actions in response to re-
 quests for benefits. See 38 C.F.R. § 3.155(a)–(b) (2020) (in-
 dicating that a veteran’s “desire to file” for benefits is a key
 component of filing a claim); § 3.155(d) (explaining that the
 VA, in acting upon a claim, considers all issues “reasonably
 within the scope” of the claim that may entitle the veteran
 to benefits); see also Ingram v. Nicholson, 21 Vet. App. 232,
 256 (2007) (“[W]e note that the duty to sympathetically
 read must be based on reasonable expectations of a pro se
 claimant . . . .”). Thus, the proper inquiry for the VA in re-
 viewing a pro se claimant’s request to reopen filing is to
 determine what diagnoses, conditions, or illnesses can rea-
 sonably be understood as included in the request, this
Case: 19-2064    Document: 59      Page: 11    Filed: 12/21/2020




 MURPHY   v. WILKIE                                         11



 inquiry informed by, but not limited to, looking to what the
 particular veteran could have reasonably expected to have
 included in the filing of such a request and the evidence of
 record. Lacoste v. Wilkie, 775 F. App’x 1007, 1012 (Fed.
 Cir. 2019) (explaining the role of intent in determining
 what conditions should be considered within the scope of a
 claim). We emphasize that this inquiry does not require
 that the VA embark on a fishing expedition to explore any
 potential condition which the record may support as a basis
 for benefits, nor does the VA have to attempt to read the
 mind of the claimant; the VA need only explore those con-
 ditions which may be reasonably considered within the
 scope of the claim. See Sellers v. Wilkie, 965 F.3d 1328,
 1338 (Fed. Cir. 2020) (holding that a veteran’s claim must
 identify, “at least at a high level of generality,” the sick-
 ness, disease, or injuries for which compensation is sought
 and that 38 C.F.R. § 3.159, that is, the VA’s duty to assist
 in developing claims, only applies once the VA “compre-
 hends the current condition [up]on which the claim is
 based”).
      A main concern raised by the government and by the
 Veterans Court with respect to applying the Clemons leni-
 ent-claim-scope rule to a request to reopen filing is that do-
 ing so “ignores important principles regarding the finality
 of decisions.” Appellee’s Br. at 16; see also Murphy, 2019
 WL 1029407, at *5 (“[W]e must concern ourselves with pre-
 serving ‘the finality of agency decisions . . . .’” (quoting
 Clemons, 23 Vet. App. at 8)). But we see no reason why
 applying the Clemons lenient-claim-scope rule, that is, that
 the VA must look to all possible diseases or injuries for
 which the veteran could have reasonably expected to have
 included in the filing, to a request to reopen in any way
 disrupts the finality of agency decisions. To the contrary,
 if the VA construes a request to reopen liberally under the
 guidance of Roberson and Clemons and determines that it
 refers to two distinct diseases or injuries, both of which
 have been previously subjects of final agency decisions, the
Case: 19-2064     Document: 59     Page: 12    Filed: 12/21/2020




 12                                           MURPHY   v. WILKIE



 VA’s only duty is to consider whether the claimant has pre-
 sented new and material evidence as to both respective
 claims, as contemplated by 38 U.S.C. § 5108. 4 The govern-
 ment concedes that Congress has explicitly provided the
 new and material evidence standard as a limited exception
 to the rule of finality. Appellee’s Br. at 15.
     In sum, the Clemons lenient-claim-scope rule applies to
 requests to reopen and Boggs does not require otherwise.
 Additionally, we note that the Veterans Court has previ-
 ously applied this same understanding. See Radu v.
 Shinseki, No. 08-2692, 2010 WL 2706225 (Vet. App. July 8,
 2010). Utilizing the same reasoning we espouse today, the
 Veterans Court distinguished Clemons from Boggs in ex-
 plaining how to construe Mr. Radu’s request to reopen:
      In this case, the appellant concedes that the RO de-
      nied his claims for compensation for both hearing
      loss and tinnitus in 1977. Unlike Mr. Boggs, he is
      not arguing that he was not required to submit new
      and material evidence to reopen the RO’s 1977 fi-
      nal decision regarding tinnitus. Rather, he con-
      tends that the scope of his 2002 reopened claim was
      broad enough to encompass both tinnitus and hear-
      ing loss. The substance of the appellant’s argu-
      ment goes to his intent when he filed his reopened
      claim in 2002. Clemons, 23 Vet. App. at 5 (‘A claim-
      ant’s intent in filing a claim is paramount to con-
      struing the breadth of the claim.’). Boggs, which is
      limited to the issue of determining when two claims
      have been decided on the same factual basis, is not


      4  One other statutory exception exists to the finality
 of VA decisions—“the grounds of clear and unmistakable
 error.” 38 U.S.C. § 5109A. The hypothetical scenario pre-
 sented here assumes the absence of any claim from the vet-
 eran of clear and unmistakable error. See Boggs, 520 F.3d
 at 1334.
Case: 19-2064    Document: 59      Page: 13     Filed: 12/21/2020




 MURPHY   v. WILKIE                                          13



     helpful in determining the appellant’s intent at the
     time he filed his reopened claim. Accordingly, the
     Secretary’s reliance on Boggs is misplaced.
 Id. at *8. 5
     Turning to the facts of Mr. Murphy’s case, the proper
 consideration for the VA is whether, under Clemons,
 Mr. Murphy’s request to reopen filing, i.e., the 2012 RTR,
 should be interpreted as reasonably encompassing a re-
 quest to reopen his schizophrenia claim. The Veterans
 Court, in an alternative holding, explained that, after con-
 sidering Mr. Murphy’s expectations in filing the 2012 RTR,
 it was unconvinced “that he had reasonable expectations of
 reopening both the schizophrenia and PTSD claims, at
 least not in February 2012.” Murphy, 2019 WL 1029407,
 at *5 (citation omitted). The Veterans Court noted in sup-
 port of this conclusion that Mr. Murphy’s PTSD and schiz-
 ophrenia had been the subjects of at least five other agency
 final decisions, each treating the illnesses as separate po-
 tential bases for benefits. Id. In light of this history, the
 Veterans Court explained that Mr. Murphy demonstrated
 an understanding that the conditions would be addressed
 separately and, therefore, the VA’s treatment of the condi-
 tions separately here was reasonable. See id. Because the
 Veterans Court applied the proper legal standard in


     5    Similarly, the government conceded at oral argu-
 ment that had Mr. Murphy filed a request to reopen that
 described that he was seeking reconsideration of his claims
 related to his mental health generally, the only reasonable
 reading would be that he was seeking to reopen both his
 PTSD and his schizophrenia claims. See Oral Arg. at
 27:10–28:08. This demonstrates the exact reasoning of
 Clemons—when a veteran fails to delineate specifically the
 bounds of the claim in a filing, the VA has a duty, particu-
 larly for pro se veterans, to construe the filing liberally and
 in a pro-veteran manner.
Case: 19-2064     Document: 59    Page: 14    Filed: 12/21/2020




 14                                          MURPHY   v. WILKIE



 reaching its alternative holding based on Clemons, we do
 not disturb this conclusion. 6 Consequently, Mr. Murphy’s
 request to reopen cannot be construed as seeking to reopen
 his claim for schizophrenia. The Board, and the Veterans
 Court, thus properly determined that it lacked jurisdiction
 over Mr. Murphy’s claim for schizophrenia because it was
 not before it.
                        CONCLUSION
    We have considered Mr. Murphy’s remaining argu-
 ments and are unpersuaded. On the basis of the Veterans
 Court alternative holding, we affirm.
                        AFFIRMED
                            COSTS
      No costs.




      6To be clear, we hold only that the Veterans Court ap-
 plied the proper legal standard, i.e., Clemons, in reaching
 its decision in its alternative holding. The issue of whether
 the Clemons inquiry is one of law, of fact, or a question of
 law and fact, has not been briefed by the parties and is not
 currently before the court.